NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0253-19T4

BOROUGH OF LINDENWOLD,

          Plaintiff-Respondent,

v.

GRACE MIRANDA,
ARBORWOOD III
CONDOMINIUM ASSOCIATION,
INC., CAMDEN COUNTY
MUNICIPAL UTILITIES
AUTHORITY, NEW JERSEY
AMERICAN WATER CO.,

          Defendants,

and

FREDERIK LABAAR,

     Defendant-Appellant.
______________________________

                   Submitted November 17, 2020 – Decided January 07, 2021

                   Before Judges Yannotti and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Docket No. L-0524-19
            Frederik Labaar, appellant pro se.

            Timothy J. Higgins, attorney for respondent.

PER CURIAM

      Defendant Frederik Labaar appeals from an order entered by the Law

Division on August 2, 2019, which denied his motion to deny or dismiss the

complaint filed by plaintiff Borough of Lindenwold (Borough) to acquire,

through the exercise of eminent domain, certain real property within the

Borough. We affirm.

      We briefly summarize the pertinent facts. On May 10, 2017, the Borough

determined there existed an "area in need of redevelopment" in the municipality,

which included certain lands owned by defendant Grace Miranda (Miranda),

which are designated as C3509 of Lot 7.01 in Block 234 on the Borough's

official tax map. By ordinance dated on August 9, 2017, the Borough adopted

the "[r]edevelopment [p]lan for the [p]roperty," and decided to "acquire the

[p]roperty for redevelopment in accordance with the [plan]."

      The Borough then attempted to acquire the property through bona fide

negotiations with Miranda, offering to pay $22,000 to acquire the land, based

on an appraisal conducted on the property.        Miranda rejected the offer.

Thereafter, on February 8, 2019, the Borough filed a verified complaint in the


                                                                        A-0253-19T4
                                       2
Law Division seeking to acquire the property by exercise of its power of

condemnation, pursuant to the New Jersey Constitution and New Jersey statutes,

including the Eminent Domain Act, N.J.S.A. 20:3-1 to -50; and the Local

Redevelopment and Housing Law, N.J.S.A. 40A:12A-1 to -73.

      In addition to Miranda, the verified complaint named as defendants other

parties who held liens or other interests in the property, including appellant. The

verified complaint stated that appellant was the holder of a tax lien on the

property, and that Tax Sale Certificate No. 17-00036 had been sold to appellant

on June 9, 2017, and recorded on August 4, 2017, in the amount of $2,185.40.

      The trial court issued an order to show cause, directing defendants to

respond to the complaint by March 1, 2019. The court issued an amended order

to show cause requiring defendants to respond by March 26, 2019. The order

was served upon appellant. He did not file a response within the time required

by the court.

      The trial court entered a final judgment dated May 9, 2019, which stated

that the Borough had duly exercised its power of eminent domain. In the order,

the court noted that in the verified complaint, the Borough had made certain

reservations regarding contamination, hazardous material, and solid waste

existing on the property as of the date of taking.          The court appointed


                                                                           A-0253-19T4
                                        3
commissioners to fix the compensation to be paid for the subject property

"including the damage, if any, resulting from the taking, to any remaining

property, as of the date" the action was commenced.

      On June 13, 2019, appellant filed a motion in the trial court, which he

called a motion to "Deny." In the motion, appellant asserted, "[c]ase violates

Constitution."   Appellant did not seek oral argument on his motion.          The

Borough opposed the application.

      On August 2, 2019, the motion judge placed an oral decision on the record.

The judge noted that although appellant was self-represented, he had to comply

with the rules of procedure promulgated by the Supreme Court. The judge also

stated that appellant is presumed to know and required to follow the applicable

New Jersey statutes.

      The judge found appellant did not file his motion within the time required

for reconsideration of the final judgment entered on May 9, 2019. The judge

concluded, however, that appellant had filed the motion within time to intervene

in the action to protect his interest as lienholder.

      The judge noted that, in his brief, appellant had argued that the

"nullification" of his tax lien was an "obvious" violation of his rights under the

United States Constitution. The judge observed that it appeared that on June 19,


                                                                          A-0253-19T4
                                          4
2019, appellant purchased a tax lien certificate on the property. The judge noted,

however, that under the applicable statutes, the property owner had the right to

redeem the property within a specified period.        Because appellant had not

foreclosed on his tax lien, he did not have an ownership interest in the property.

      The judge found there was nothing before the court indicating that

appellant had any constitutional rights as an owner of the property, or that any

of his constitutional rights as lien holder had been abrogated in any way. The

judge stated that once the amount of just compensation had been "fully

adjudicated through the process," appellant could potentially recoup monies for

his tax lien.

      The judge noted that under New Jersey law, appellant is a recognized lien

holder, and lienholders have priority over the property owner. The judge stated,

however, that she was expressing no view as to the priority of appellant's lien.

The judge held only that as the owner of a tax certificate, appellant had "a liened

right against the property."    The judge stated that appellant had a right to

intervene in the proceeding before the commissioners "to ensure that his lien is

recognized."

      The judge memorialized her decision in an order dated August 2, 2019.

This appeal followed. On appeal, appellant argues that the Law Division judge


                                                                           A-0253-19T4
                                        5
erred by denying his motion.      He contends he has been unconstitutionally

deprived of his tax lien on the property. In support of his argument, appellant

cites the Fourth Amendment to the United States Constitution, which he claims

"states that people are secure against unreasonable seizures of their assets [.]"

      We have thoroughly reviewed the record and conclude appellant's

arguments lack sufficient without merit to warrant extended comment. R. 2:11-

3(e)(1)(E). We affirm the August 2, 2019 order substantially for the reasons set

forth by the motion judge in her decision. We add the following comments.

      Here, the motion judge correctly found that appellant has a tax lien on the

subject property, but he is not an owner of the property. The judge correctly

determined that appellant's rights as a holder of a tax lien certificate have not

been abrogated in any manner by the filing of this action and the taking of the

property.

      Affirmed.




                                                F




                                                                           A-0253-19T4
                                         6